Order entered August 22, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01599-CV

                            VICTOR MALDONADO, Appellant

                                             V.

                       SUMEER HOMES, INC., ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-01137-E

                                         ORDER
       On July 22, 2014, the Court of Chancery of the State of Delaware declared Freestone

Insurance Company insolvent and appointed a receiver to liquidate it. At that time, appellee

Sumeer Homes, Inc. thought it was insured under a policy issued by Freestone. Accordingly,

Sumeer Homes filed an automatic stay of proceedings in this Court. In an order dated July 28,

2014, we abated this case until January 18, 2015. See TEX. INS. CODE ANN. art. 462.309(a)

(West 2009).

       Before the Court is Sumeer Homes’ August 8, 2014 motion to lift stay of proceedings.

Sumeer Homes has informed the Court that it has learned that, at the time of the occurrence in

the underlying lawsuit, it was insured by an insurance policy issued by Companion Property &

Casualty Insurance Company and not Freestone. Sumeer Homes asks that the stay be lifted.
       We GRANT Sumeer Homes’ motion and REINSTATE this case. The case will be set

in due course.

                                            /s/   ADA BROWN
                                                  JUSTICE